Title: To James Madison from James Simpson, 14 June 1804 (Abstract)
From: Simpson, James
To: Madison, James


14 June 1804, Tangier. No. 78. “I have the honour to acquaint you that the three grand Festivals of the Moors happening all in this half year, together with the extra disbursements arising on the circumstances mentioned in my former Letters, has occasioned my drawing a Bill on you of this date to order of Messrs. Khun & Green for One thousand six hundred dollars, payable thirty days after presentation, being on Account of the Contingent expences of this Consulate.
“I beg you will have the goodness to direct said Bill being paid accordingly.”
